03/17/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 18-0597




                                  No. DA 18-0597

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 VAUGHN DAVID JAMES,

            Defendant and Appellant.

                                      ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including April 25, 2022, within which to prepare, serve, and file its

response brief.




MLP                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 17 2022